Citation Nr: 1232467	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2007, the Veteran testified at a personal Travel Board hearing before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.  

In September 2007 and again in June 2009, the Board remanded this matter for additional development.  That development was completed and the matter was properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2011, the Board denied the Veteran's claim for service connection for PTSD and remanded the claim for an acquired psychiatric disorder other than PTSD for additional development.  

In January 2012, copies of the Veteran's current VA treatment records were associated with the virtual claims file.  This evidence has been reviewed by the RO, as noted in a supplemental statement of the case (SSOC) issued in January 2012.  There has been no evidence added to the record that the RO has not considered.  Hence, the receipt of these records is therefore not a reason to delay adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  38 C.F.R. § 20.1304 (2011).  

In a June 2012 letter, the Veteran was informed that the Veterans Law Judge who conducted the April 2007 hearing is no longer with the Board and he was provided the opportunity to request a new hearing.  As no response was received to date, the Board finds no prejudice will arise from continuing with the adjudication of the claim on appeal.  See 38 C.F.R. § 20.707.  


FINDING OF FACT

The satisfactory and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed acquired psychiatric disorder other that PTSD, diagnosed as mood disorder, depressive disorder and anxiety disorder, did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in March 2003, February 2005, October 2007 and September 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in March 2007, October 2007, May 2009 and September 2011, pertaining to the downstream disability rating and effective date elements of his claim with subsequent readjudication in August 2008, May 2009, July 2010 and September 2011 supplemental statements of the case (SSOCs).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, and statements and testimony from the Veteran and his representative.  

Pursuant to remands from the Board, the AMC sent a letter to the Veteran in November 2008 and in July 2009 requesting that he complete and update authorization forms for release to VA of treatment records from facilities that the Veteran had identified as providing him with substance abuse treatment.  Those treatment providers were Insight Recovery Center, Recovery Unlimited Center, and Victory Clinical Services.  The Veteran did not submit the requested forms.  In August 2010, VA received a letter in which the Veteran stated that he sent the authorizations to the substance abuse programs that he had attended.  He also stated that he had called those treatment providers and they informed him that they destroy all records after ten years and there was no way to get his records.  

From these communications, the Board concludes that SSA disability records and records of treatment of the Veteran by Insight Recovery Center, Recovery Unlimited Center, and Victory Clinical Services do not exist.  VA therefore has no further duty to assist the Veteran in obtaining such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board has considered the Veteran's statements in a PTSD questionnaire received in April 2003 as to the existence of information that he believes important for VA to know.  He stated that he believed there was such information available at Fort Gordon law enforcement.  As more fully explained below, in a multi-page writing accompanying the questionnaire the Veteran elaborated on this information allegedly held by Fort Gordon law enforcement.  He alleged a series of events in which a man paid him 100 dollars to have sex with the man's wife in a plot to have her deported, resulting in a threat of bodily harm to the Veteran from a different man who arrived at his duty station in a government car.  In that multi-page writing he expressed his opinion that there must be records of these alleged occurrences.  As discussed in further detail below, the Board finds that the Veteran's reports are not credible in this regard and that seeking out such records does not have a reasonable possibility of substantiating his claim.  VA therefore has no duty to engage in such development.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA is not required to conduct a "fishing expedition" for government records).

The record shows that the Veteran has not been afforded a VA examination in connection with the acquired psychiatric disability other than PTSD claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  While the Veteran has maintained that he was exposed to combat and assaulted during his active service and there are psychiatric diagnoses of anxiety disorder and depressive disorder of records, as discussed in further detail below, the Board finds that the Veteran's lay statements are not credible and therefore, there is no evidence to indicate any treatment for a psychiatric disorder in service and no evidence to indicate a relationship between the Veteran's claimed in-service incidents and his current psychiatric diagnoses other than PTSD.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this regard, the Board observes that, while the Veteran has reported incidents occurring in service and has also recently reported his depression and anxiety began during his active service, as discussed below in further detail, the Board finds the Veteran's lay statements and the lay statements of G.S. are not credible evidence of the incidents in service or of a continuity of depression and anxiety symptoms since that time and has afforded them no probative value.  Therefore, given the above, as the requisite element for a service connection claim of in-service injury, incurrence or event did not occur, the Board finds that VA has no duty to afford the Veteran an examination or obtain an expert opinion in this case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010); 38 C.F.R. § 3.303(2011).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has an acquired psychiatric disorder as a result of a personal assault that he alleges occurred in November 1969, while stationed at Fort Gordon, Georgia.  He has also stated that he was involved in firefights while serving in Korea between July 1968 and August 1969.  More recently, in 2011 VA medical records, the Veteran has also reported that his depression and anxiety began during his active service.  

Service personnel records demonstrate that the Veteran's military occupation was a cook and served in Korea from July 1968 to August 1969.  These records also document that he received an Article 15 non-judicial punishment for drunk driving while operating a motor vehicle in April 1970.  

Service treatment records do not mention treatment in November or December 1969 or 1970.  At entrance into active service, the June 1967 entrance examination was absent of any abnormal findings of the psychiatric system upon clinical evaluation and the Veteran did not report any history of psychiatric symptoms in the June 1967 Report of Medical History.  Likewise, the April 1970 separation examination was absent of any abnormal findings of the psychiatric system upon clinical evaluation.  In the April 1970 Report of Medical History the Veteran did not report any history of psychiatric symptoms.  Although a history of periods of unconsciousness was reported by the Veteran, it was not elaborated upon by himself or the service medical officer at the time.  The Veteran also reported at that time that his health was "very good."  In a June 1970 Statement of Medical Condition, the Veteran reported that there was no change in his medical condition since the April 1970 separation examination.  

Neither the personnel records nor the treatment records refer to injuries or incidents involving a personal assault, combat with the enemy, receiving fire from the enemy, or assignments involving guard duty.  

The State of Michigan Department of Corrections provided treatment reports during the Veteran's time in prison, dating from March 1985 to August 1986.  A January 1993 evaluation was conducted by a psychologist.  He provided a history of the Veteran, including that the Veteran rebelled against his parents during his early teens and was once at the point of being expelled from school for fighting.  His parents reported that beginning at age 13 the Veteran was involved in stealing cars and running away.  The Veteran reported that he started using alcohol at age 11 and illicit drugs by age 19.  The psychologist noted that the Veteran did not have a history of sustained employment since 1984, after working for 8 years for Fisher Body and that, according to the Veteran, he was unable to do his job because of a 1978 back injury sustained in a motor vehicle accident.  He was diagnosed with opiate abuse, adult antisocial behavior, and passive aggressive personality disorder.  There was no mention of the Veteran's military service in this evaluation.  

VA medical records from November 2000 to December 2011 reflect that the Veteran has been variously treated for and diagnosed with depressive disorder and depression not otherwise specified (NOS), anxiety disorder, rule out attention deficit hyperactivity disorder (ADHD) versus mood disorder versus anxiety disorder and rule out dysthymia, and a mood disorder, NOS.  A November 2000 VA outpatient treatment report reflects that he was initially diagnosed with depressive disorder and has subsequently sought psychiatric treatment.  In a December 2000 VA psychiatric progress note, the Veteran initially reported his military history, which consisted of service for two years, included getting into trouble with drinking and fights, but no major infraction was noted.  In January 2001, he reported having had military service from June 1967 to June 1970, working as a cook in an infantry unit.  Later in January 2001, the Veteran initially reported that he had trauma related to being in a combat zone in Korea and was advised to talk to the mental health clinic about the trauma.  Thereafter, a January 2001 substance abuse treatment program evaluation revealed that, when asked if he ever had a sexual experience which he was uncomfortable with or felt intruded upon or whether he saw himself as a victim of emotional, physical or sexual abuse, the Veteran reported no to both questions.  

February 2002 VA outpatient treatment reports reflect that the Veteran reported that he had nightmares about dogs chasing him and about being in a foxhole with Koreans sneaking up on him to cut his throat.  These records also refer to the Veteran's childhood and his military service.  At that time, he reported that his childhood was difficult because of his attention deficit disorder (ADD); he reported that he was beat up by a teacher as a child and retaliated.  As to his military service, the Veteran reported that, while in Korea, there was an occasional firefight across the demilitarized zone (DMZ).  He reported that he was involved in a shooting incident with another soldier who had an altercation with him.  He also reported that a friend was blown up by a grenade but that this did not bother him at the present time.  As far as medical problems, the Veteran reported that he had a blow to his head in 1976, with no residuals.  An assessment of the Veteran revealed that he did not appear to have a predominant PTSD diagnosis, he blamed all of his problems on ADD, and he was found to be not appropriate for the PTSD program at that time.  A subsequent February 2002 VA outpatient treatment report reflects that the VA social worker noted that PTSD could not be established as a predominant diagnosis at that time.  

VA outpatient treatment notes from June 2002 include the comment from a clinician that the there were no signs of PTSD related symptoms from his tour in the Army in Korea and the Veteran's long history of dysthymia was noted as well as a diagnosis of depression, NOS.  

The Veteran was admitted to the VA from November 2002 to December 2002 for inpatient treatment after having a positive drug screen test, at which time he was provided primary diagnoses of heroin and morphine abuse, ADD and hepatitis C with secondary diagnoses including insomnia, anxiety, depressive disorder and trauma from combat in Korea with some nightmares at times.  During this treatment period, he reported having been exposed to Agent Orange while on active duty in the DMZ in Korea and that he had not had an Agent Orange screening but would like to have one.  In a November 2002 VA domiciliary psychosocial assessment, he Veteran also reported that his military history included service in the Army from 1967 to 1970, he was stationed at Ft. Lewis, Korea and Ft. Gordon, Georgia and his military occupational specialty was that of a cook and that he lost rank secondary to drinking and driving.  

In a January 2003 VA outpatient treatment report, the Veteran reported having a military history of service from 1967 to 1970 with an honorable discharge and decreased rank from E4 to E3 for an Article 15 violation of having an open container.  

In his March 2003 claim for service connection for PTSD, anxiety disorder and depression, the Veteran stated that while stationed at Fort Gordon, Georgia in November 1969, he befriended an individual at a Bar in Augusta, GA., and had a few drinks.  He believed this individual may have drugged him and the next thing he remembered was that he was beaten and raped by that person.  The Veteran reported that he was so ashamed that I never reported details of this incident to the Police or Military authorities. 

In April 2003, the Veteran initially reported that he felt that he needed a referral to the sexual trauma clinic because he was sexually molested in the military.  He was thereafter diagnosed with PTSD secondary to military sexual trauma, sexual abuse, sexual trauma, military sexual trauma and depression symptoms secondary to military sexual trauma.  

In an April 2003 statement, the Veteran provided another account of the alleged incident, reporting that when he was stationed at Fort Gordon following a tour of duty in Korea a fellow soldier put him in contact with a man who was having difficulties with his Korean-born wife and wanted to have her deported.  According to the Veteran, the man paid him 100 dollars to have sex with the man's wife, which was supposed to provide a basis for the deportation.  The Veteran reported that following this transaction, a man wearing a suit and driving a green government car stopped at his duty station to talk to him.  This man knew a great deal about the Veteran and told him to leave the girl alone or there would be trouble.  He stated that this man later threatened him with violence, but he told the man that he would see who he wanted to see.  

In this April 2003 statement, the Veteran also recounted that in November 1969 he called "this Korean girl" and was told that she was going to a bar called the Whisky A Go Go, so he went there with a couple of friends.  He reported that she was not at the bar, his friends left, and then a large black man approached him and struck up a conversation.  After a while the man told the Veteran that he knew where a lot of women were going to be partying and suggested that the Veteran accompany him to the party.  He reported that the man drove them to an empty park and told the Veteran that the girls would be along soon.  The Veteran stated that he began to feel drugged, the man propositioned him for sex, and when the Veteran refused, the man beat him and gouged his eyes.  He reported that he lost consciousness and woke up to find his pants laying a little ways away and suffering from rectal and abdominal pain.  He went on to state that he had blood in his stool for the following week, and thought "that I was a goner."  He stated that everyone thought that he had simply been badly beaten.  The Veteran also reported that his eyes were blood red for almost a month; but that the base was closing down and nobody cared about anything.  He stated that he thought the Korean girl and the man in the government car were connected with the incident. 

Also, in the April 2003 statement, the Veteran stated that he felt there must be a record of some type about him and the Korean girl, and the man in the government car that threatened him but he did not know how to get access to such a record.  He expressed his belief that this was all related but stated that he could not prove it.  The Veteran stated that he never told many people what really happened, that he did not tell his family or anyone who thought of him as a tough guy.  He then recounted that he has had multiple failed marriages, employment problems, drug addiction, and multiple incarcerations in prison and that people say that he is a great guy but cannot understand why he has so much trouble.  He reported that he could only talk about the alleged event now because most of his family and friends, with the exception of his sister, are dead.  

In an accompanying April 2003 PTSD questionnaire, the Veteran reported that he had "TOLD A FRIEND OF THIS IN 1980, BUT HE IS NOW DECEASED" in response to a request to identify other sources of information, such as counseling or crises centers, or hospitals, and a suggestion that if he discussed the event with anyone to have them provide a statement in his behalf.  He also responded to a request to provide any other information that would be relevant for VA to know by stating that he believed the information was available at "Ft. Gordon - law enforcement" [original mostly in upper case].  

In the June 2005 VA Form 9, the Veteran provided a different account of the alleged incident.  He stated that after leaving the bar with the black man, the man put his hand on his leg and propositioned him but he thought the man was kidding.  He stated that they stopped at a picnic area, he and the man drank beer, the man requested oral sex, the Veteran tried to leave but the man knocked him down and put his thumbs in the Veteran's eyes, the Veteran gave up and performed oral sex on the man, and then the man anally sodomized him.  He stated that the next day he was bleeding from the rectum but did not seek medical treatment because he was afraid they would think he was gay or could not defend himself.  

In a January 2006 statement, the Veteran claimed service connection for diabetes mellitus, a claim that was later denied because he did not have the disease.  In this statement the Veteran alleged that he was with the 2nd Infantry, 1/9th Infantry along the DMZ and was supposed to be a cook, however, they did not have enough soldiers so they sent me on patrol.  He then stated that this patrol was called barrier detail, guarding the fence.  The Veteran also reported that he was told that they were going to spray some type of chemical defoliant and was advised to wear his poncho.  

In a July 2006 statement, the Veteran reiterated his account of the alleged assault, stating that he "was raped by a homosexual predator," however, he provided a different account of going to the bar, stating that, sometime in November 1969, his friends gave him a ride down town Augusta, Georgia.  He reported that he was "not gay by a long shot" and was trying to find a woman to share the night with" and he wound up at a topless bar called Whiskey A Go Go.  

During an April 2007 Travel Board hearing, the Veteran provided testimony as to what led to his being at the bar, stating that he met people on the port and they would go out and party and go to different bars.  He testified that one night he and a friend, Vernon, went down to Whiskey a Go-Go.  Having had a good time, the Veteran stated that Vernon had wanted to take off and go somewhere else.  April 2007 hearing transcript at 4.  In response to his representative's question regarding his injuries from the alleged assault, the Veteran testified the he was badly beaten, his eyes were bright blood red, much worse than bloodshot eyes, but he did not seek treatment.  Id. at 5-6.  He testified that he was not working as a cook at the time, rather that he and many others were idle, without jobs, waiting to be placed, and that he did not have to report for any formations.  Id. at 6.  He testified that few people saw his condition and although Vernon told him that he should get help, he did not seek treatment.  Id.

Also during the April 2007 hearing, the Veteran's representative asked him about the April 1970 drunk driving incident and whether this was part of trying to get over the alleged personal assault , to which the Veteran responded that he thought that it probably was and that he felt a need to try to forget.  Id. at 7.  As to whom he told about the incident, the Veteran reported that although he underwent substance abuse treatment at a private facility in 1979 he did not tell them about the alleged incident.  Id. at 14.  He stated that he was afraid someone would know something about him. Id.  When asked if he told anyone in his personal life about the sexual trauma, he replied that he told only his sister, and that was recently.  Id. at 24.  The Veteran also testified that he was diagnosed with PTSD and went through a six-week program at a VA hospital some three years earlier.  Id. at 25.  He went on to explain that his coming to treatment occurred as an accident.  He testified that a friend of his, who he looked up to and considered to be some kind of man, told the Veteran about being raped, and that changed the Veteran's thinking about the incident and he admitted to this person that he too had been beaten and raped.  Id. at 26.  He stated that it was this other individual who got him involved.  Id.  He also stated that his VA counselor was kind of soft and the Veteran thought he might understand something like that.  Id.

At the April 2007 hearing, the Veteran also testified that the most recent time he was in court on a criminal matter a person from VA came in to talk to him and asked him if he suffered from any trauma, to which the Veteran says he replied none that he knew of.  Id. at 16.  He stated that the person then asked him if he had been in Korea and had experienced any fire fights, to which the Veteran replied that he had experienced "maybe one or two" and that a friend of his had accidently blown himself up with a grenade.  Id. at 17.  The Veteran testified that the person from VA then told him that he was going to diagnose him with PTSD and this would help him get a lighter sentence.  Id.  When asked about the alleged death of the friend by his representative, the Veteran stated that this occurred in 1968 or 1969, however, the Veteran stated that he did not actually experience this incident reporting that he was some 50 feet away.  Id. at 19.  Finally, the Veteran testified that he had gone on patrols while stationed in Korea along the DMZ during his active service and asserted that he was both shot at and had fired back during this time.  

In June 2007, the Veteran submitted a letter from his sister, Y.B.L.  The Board notes that in the Veteran's April 1970 Report of Medical History he indicated that he had one sister, who was then 18 years old.  In her 2007 letter, Y.B.L. explained that the Veteran had asked her to relate what she could recall about him before and after he entered the Army.  She noted that this was a long time ago and the only real difference she was sure of was his appearance.  She explained that the Veteran was picky about his appearance before he entered service and went on to state that he went into the Army at age 17 or 18 and when he got out he was a different person.  Y.B.L. reported that he did not seem to care how he looked, let his hair go, was quiet and withdrawn, slept a lot, did not have any goals, and did not bathe like he used to - explaining that he used to shower twice per day.  His sister also mentioned that, following his active service, the Veteran started doing drugs, did not hold a job, and did not seem to care about anything.  She stated that she did not know why he changed.  Y.B.L. also reported that when the Veteran was young he appeared older than his age, noting that at age 14 he could buy beer for his older peers.  She described him as smart and charming.  She also stated that her father was a schoolteacher and the Justice of the Peace and when the Veteran would get in trouble the police would look the other way.  She did not mention anything about the Veteran reporting sexual assault during service and made no mention of combat or any other in-service event.

In a September 2007 lay statement, a friend of the Veteran, G.S., identified that the Veteran was a friend of the family for many years.  G.S. then stated that the Veteran had undergone a severe personality change from the time he entered the Army until he was discharged.  He reported that the Veteran was very active and enjoyed many sports and activities prior to his service in the Army, which all changed since he got out.  G.S. stated that the Veteran had "let down his personal hygiene" as well as the way he talked to and treated others.  He reported that the Veteran liked to isolate himself and used various drugs and drinking, up to the point at which he could not continue to hold employment.  G.S. also stated that the Veteran became unreliable, he lost the trust of friends, and he could not keep up with bills, etc.  He then reported that he and the Veteran were drinking together one night and he had overheard the Veteran telling his brother that, while stationed at Ft. Gordon Georgia in 1969, he had been beaten into submission and raped by a black male and he was helpless and thought he was dying.  Finally, G.S. reported that the Veteran seemed to be doing a lot better now that he is working and receiving help from VA.  

In September 2007, the Veteran submitted a list of Korea DMZ Incidents between 1967 and 1974, obtained from an internet source.  

In a December 2011 VA outpatient treatment report, the Veteran initially reported having depression and anxiety symptoms which began during his active service.  

Analysis

After a review of the record, the Board concludes that entitlement to service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

Initially, the Board finds that the Veteran has been variously diagnosed as having  current psychiatric problems to include a depressive disorder, an anxiety disorder, and a mood disorder NOS.  Other possible diagnoses include ADHD.

The Board also points out that the Veteran's DD form 214 and his service personnel records demonstrate that his MOS was that of a cook, he served in the Korea from July 1968 to August 1969 and he received an Article 15 non-judicial punishment for drunk driving while operating a motor vehicle in April 1970.  

Neither the personnel records nor the treatment records refer to injuries or incidents involving a personal assault, combat with the enemy, receiving fire from the enemy, or assignments involving guard duty.  

In addition, the service treatment records do not demonstrate any findings, complaints or treatment of psychiatric symptoms in service.  The April 1970 separation examination was absent of any abnormal findings of the psychiatric system upon clinical evaluation.  In the April 1970 Report of Medical History the Veteran did not report any history of psychiatric symptoms, although periods of unconsciousness were reported they were not elaborated upon by himself or the service medical officer and he reported at that time that his health was "very good."  In a June 1970 Statement of Medical Condition, the Veteran reported that there was no change in his medical condition since the April 1970 separation examination. 

The Board also finds that the earliest indication of a psychiatric disorder in the record was not until January 1993, wherein a private psychological evaluation was conducted while the Veteran served time in prison, approximately 23 years following his discharge from active duty.  He was diagnosed with opiate abuse, adult antisocial behavior, and passive aggressive personality disorder.  There was no mention of the Veteran's military service in this evaluation.  Moreover, none of these diagnosed conditions include a psychiatric disability for VA compensation purposes, which was not diagnosed until the Veteran was diagnosed with a depressive disorder in November 2000, approximately 30 years following his discharge from active duty.  There is no positive nexus evidence linking a depressive disorder to military service. 

In addition, the Board finds that there is no competent and credible lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and the Veteran's active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements by the Veteran made to VA treatment providers in December 2011 that his depression and anxiety symptoms began during his active service and have continued since that time and the alleged incidents during his military service.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the Veteran is competent to attest to the continuity of depression and anxiety symptoms since his active service.  He is also competent to report the incidents alleged during active service, however, he is not competent to relate them to any psychiatric disorder.  

The Board finds, however, that the statements regarding a continuity of depression and anxiety symptoms since active service while competent, are not credible evidence as they are both internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.  The Board also finds that the personal assault and incidents in Korea alleged by the Veteran are not credible as they are both internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.  The statement provided by G.S. is likewise not credible.  As to the Veteran's sister's statement, this evidence does not support a finding that either the assault or combat had occurred as she reported no information relating to either.  

In making a determination, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

First, the Board finds that the Veteran's statements regarding a continuity of depression and anxiety symptoms since his active service are not credible evidence as they are both internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.  The Board observes that the service personnel records reflect no complaints, treatment or findings related to psychiatric symptoms.  In addition, the service treatment records demonstrate that the Veteran reported that his health was "very good" in the April 1969 Report of Medical History and the June 1970 Statement of Medical Condition reported no changes had occurred since his separation examination.  Moreover, the record reflects that the earliest indication of a psychiatric disorder in the record was not until January 1993 approximately 23 years following his discharge from active duty, at which time the Veteran did not report any military history or incidents and was diagnosed with opiate abuse, adult antisocial behavior, and passive aggressive personality disorder, none of which are compensable psychiatric disabilities for VA compensation purposes.  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of these statements of a continuity of symptoms and they are afforded no probative value.

Second, the Board notes that the Veteran's accounts of the alleged in-service personal assault are internally inconsistent.  His initial description, in March 2003, was that he believed that the attacker drugged him and "the next thing I remembered I was beat and raped by him."  Thereafter, in his April 2003 statement he said that he lost consciousness and woke up to find his pants laying a ways away and suffering from abdominal pain.  In these accounts there is an allegation only of a beating and anal sodomy.  The Board points out however, that the Veteran's account of his in service military sexual assault differ in the subsequent statements furnished in June 2005 and July 2006, wherein he indicated that he performed oral sex on the alleged attacker and was then anally sodomized, at which time he awake and aware of both acts when they allegedly occurred, rather than drugged or passed out as earlier alleged.  Moreover, mention of oral sex is completely absent in both of the 2003 writings.  

Also leading the Board to the conclusion that the alleged in-service personal assault did not occur is his account of a conspiracy involving the Korean wife of another man.  The Board finds this report incredible on its face, because it involves not only the implausible scenario that the Veteran would have been selected to carry out a complicated plot by the man to have his wife deported through infidelity, but also that this would have involved someone in a government vehicle approaching the Veteran with detailed information about the Veteran and threatening him with violence.  Therefore, the unbelievable account of this conspiracy is also internally inconsistent with prior reports of his in-service incidents and with the Veteran's service records and leads the Board to conclude that this report is not credible evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran's statements as to how he came to be in the Whiskey A Go Go and whom he went with are also inconsistent, providing further indication that these statements are not credible and that the alleged assault did not occur.  In his April 2003 writing he indicated that the basis for his going to the Whiskey A Go Go was that he called the Korean girl and was told that she was at that bar, however, in the July 2006 writing, he stated that friends gave him a ride downtown, that he was trying to find a woman to share the night with, and he ended up in the Whiskey A Go Go.  The Board also points out that, in the April 2003 statement, the Veteran stated that he went to the bar with a couple of friends, who then left him there and later, in his July 2006 account, he stated that his friends gave him a ride downtown, not that they went to the bar with him.  In addition, in the April 2007 hearing he testified that he and Vernon, one specific individual, went to the bar and Vernon, left the bar.  In taking these differing stories into account, the Board finds that such inconsistencies tend to show not merely a memory affected by time or being unsure about a minor detail, as this detail was not minor to his story, but rather that the facts alleged are internally inconsistent because they are not drawn from any event that actually occurred.

Per his various statements throughout the record and testimony in the April 2007 hearing, the Veteran has also supported the occurrence of the alleged in-service personal assault with his drunk driving charge during service, his post service drug and alcohol use, failed marriages, criminal history, and employment problems.  A review of the record however shows that the Veteran had difficulty with the law and a propensity for alcohol consumption prior to service.  The 1993 psychological assessment report received from the Michigan Department of Corrections includes the Veteran's reported history prior to entrance into service, noting that, as a juvenile he had a history of stealing cars and running away from home from age 13 and that the Veteran reported that he began drinking alcohol at age 11.  In her June 2007 letter, his sister explained that at age 14 he was buying beer for his peers and that when he would get into trouble the police would look the other way due to the position of the Veteran's father.  Thus, his drunk driving charge and subsequent substance abuse and criminal history is evidence of no more than that he continued the behavior that he had exhibited prior to service.  His criminal history and alcohol and drug use therefore do not support a finding that he suffered a personal assault during service.  Therefore, these statements are also inconsistent with the contemporaneous medical evidence of record.  

Accordingly, for the aforementioned reasons, the reliability of these statements regarding the Veteran's in-service personal assault are diminished and they are afforded no probative value.

The statements reported in the letter signed by G.S. also indicate some fabrication made at the direction of the Veteran.  Although the occurrence of the in service personal assault incident was clearly at issue, the Veteran did not mention that anyone had overheard him telling another person about the rape.  He submitted the letter in September 2007 without previously mentioning G.S.  If G.S. had overheard the Veteran telling G.S's brother about the rape, it is unexplained how the Veteran would have only come to this knowledge until several years into his claim.  Thus, the circumstances surrounding G.S.'s letter are in question.  Also leading the Board to the conclusion that the letter is not based on fact are the contents of G.S.'s letter.  He relates that the attacker was black, that this occurred while the Veteran was stationed at a particular duty station, that this occurred in a specific year, and that the Veteran related that he thought he was helpless and dying.  The Board finds that it is not plausible that someone would bother to precisely identify a year and not only a base but the state at which the base was located.  In addition, it is questionable as to how G.S. would specify the exact date of the assault alleged by the Veteran would not bother to identify an approximate date in which he actually had overheard this information.  As such, the Board finds that this letter is not based on any event, neither G.S. overhearing a conversation between the Veteran and G.S.'s brother nor the occurrence of an in-service assault.  Rather, the Board finds that the letter is not credible as to its contents.  Accordingly, for the aforementioned reasons, the reliability of the statement by G.S. regarding the Veteran's in-service personal assault is diminished and it is afforded no probative value.

Third, the Board finds that the Veteran's reports of events allegedly occurring during his service in Korea, taken with all of the evidence of record, are not credible.  The Veteran's MOS was that of a cook in service and service records include no indication of guard or patrol duties.  Additionally, his descriptions of the alleged combat service tend to show that he is not credible in his account of engaging in combat with the enemy as his statements are internally inconsistent.  Per the Veteran's initial reports of combat in the VA outpatient treatment reports in February 2002, he stated not only that there was an occasional fire fight but that he was involved in a shooting incident with another soldier who had an altercation with the Veteran.  The February 2002 VA outpatient treatment reports however, were well after a year since the Veteran had been treated for psychiatric symptoms.  Moreover, the Board observes that the Veteran's earlier reports of his military history to VA treatment providers only discussed that his job was a cook and that he was stationed in Korea.  In December 2000 he Veteran initially reported his military history which consisted of service for two years with getting into trouble with drinking and fights, but no major infraction was noted.  He then reported in January 2001, having had military service from June 1967 to June 1970, working as a cook in an infantry unit, but no incidents of combat or shooting incidents were alleged.  Later in January 2001, the Veteran initially reported that he had trauma related to being in a combat zone in Korea and was advised to talk to the mental health clinic about the trauma however, no indications of combat or weapons use  was reported.  In addition, at the April 2007 hearing, the Veteran testified that he had told somebody from VA, apparently just before a court hearing for a criminal matter, that he experienced "maybe one or two" fire fights in Korea.  Later in that hearing however he testified that "once in a while those people would take potshots at the soldiers" "a lot of times we'd get fire coming back."  The Veteran's statements regarding the incidents in Korea therefore vary from "maybe one or two" fire fights to "a lot of times we'd get fire coming back."  

The Board also observes that the service records, which document that he served as a cook in Korea, are given much higher probative weight because the Board can discern no indication that the records would be inaccurate.  

The Board finds that taken together, the Veteran's statements are internally inconsistent and inconsistent with the contemporaneous evidence of record, including the Veteran's service records.  Therefore his accounts of events and of his service duties in Korea are not credible.  Accordingly, for the aforementioned reasons, the reliability of the statements regarding the Veteran's in-service incidents in Korea, including combat and fire fights, is diminished and they are afforded no probative value.

The list of incidents at the Korean DMZ, submitted by the Veteran in September 2007, do not provide evidence to support a finding that this Veteran engaged in combat with the enemy as there is no information in that list about the Veteran.  The preponderance of the evidence thus shows that the Veteran did not engage in combat with the enemy.

As to the Veteran's report of a friend accidently blowing himself up with a grenade, the Board finds that, even if this occurred, the Veteran stated that he was not present at the time, and he reported in 2002 that this did not bother him.  This incident then, even if it occurred, is not a an alleged event leading to any current psychiatric disability, per the Veteran's own statements.  

The Board also observes that letter submitted by the Veteran's sister does not support the occurrence of any incidents during service.  She essentially reports that the Veteran had different hygiene habits after separation from service and that he appeared withdrawn.  Regardless that she remembered the Veteran as having better hygiene and a more outgoing personality prior to service than after service, in the context of the rest of the evidence of record, is not evidence of the occurrence of any of his alleged incidents during service.  It is evidence of no more than what it relates on its face.  

Therefore, the Board finds that there is no evidence of record of an acquired psychiatric disorder during service and no evidence of a nexus between the Veteran's current acquired psychiatric disability and his active service.  As such, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to his active military service.  Therefore, the claim for service connection for an acquired psychiatric disorder (other than PTSD) is denied.



ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


